Exhibit 10.1

 

AMENDMENT NO.  2 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amendment No.  2 to Amended and Restated Loan and Security Agreement (this
“Amendment”) is effective as of April 2, 2006, is by and among LASALLE BANK
NATIONAL ASSOCIATION, for itself as a lender, and as Agent (“Agent”) for the
lenders (“Lenders”) from time to time party to the Amended and Restated Loan
Agreement (as defined below) and APAC CUSTOMER SERVICES, INC. (“Borrower”).

 

Preliminary Statements

 

Agent and Borrower are party to that certain Amended and Restated Loan and
Security Agreement dated as of October 31, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Loan Agreement”).  Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

 

Borrower has requested, among other things, that Agent amend the Amended and
Restated Loan Agreement to provide for corrections to the definition of Fixed
Charges pursuant to Section 1, the Indebtedness covenant pursuant to Section
13(b), and the Interest Coverage covenant pursuant to Section 14(b) as set forth
herein and Agent is willing to do so on the terms and subject to the conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 


1.             AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT.  IN RELIANCE ON
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3 BELOW AND SUBJECT TO
THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 4 BELOW, THE AMENDED AND
RESTATED LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           THE DEFINITION OF “FIXED CHARGES” IN SECTION 1 OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“FIXED CHARGES” SHALL MEAN FOR ANY PERIOD, WITHOUT DUPLICATION, SCHEDULED
PAYMENTS OF PRINCIPAL DURING THE APPLICABLE PERIOD WITH RESPECT TO ALL
INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, FOR
BORROWED MONEY, PLUS SCHEDULED PAYMENTS OF PRINCIPAL DURING THE APPLICABLE
PERIOD WITH RESPECT TO ALL CAPITALIZED LEASE OBLIGATIONS OF BORROWER AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS, PLUS SCHEDULED PAYMENTS OF INTEREST
DURING THE APPLICABLE PERIOD WITH RESPECT TO ALL INDEBTEDNESS OF BORROWER AND
ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, FOR BORROWED MONEY INCLUDING CAPITAL
LEASE OBLIGATIONS, PLUS UNFINANCED CAPITAL EXPENDITURES OF BORROWER AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS, DURING THE APPLICABLE PERIOD, PLUS
PAYMENTS DURING THE APPLICABLE PERIOD IN RESPECT OF INCOME OR FRANCHISE TAXES OF
BORROWER AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS.

 

--------------------------------------------------------------------------------


 

(b)           Section 13(b) of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows

 


(B)           INDEBTEDNESS.

 

Borrower shall not create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Revolving Loans, except that Borrower may (i) borrow money from a Person on
an unsecured and subordinated basis if a subordination agreement in favor of
Agent for the benefit of Lenders and in form and substance satisfactory to Agent
in its sole discretion determined in good faith is executed and delivered to
Agent relative thereto; (ii) maintain its present indebtedness listed on
Schedule 11(n) hereto, in each case, together with any refinancing, extension or
renewal thereof so long as the principal amount of such indebtedness and the
Collateral therefor are not increased or expanded, as applicable; (iii) incur
unsecured indebtedness to trade creditors in the ordinary course of business;
(iv) incur purchase money indebtedness or capitalized lease obligations in
connection with Capital Expenditures; (v) incur operating lease obligations
requiring payments not to exceed $12,000,000 in the aggregate during any Fiscal
Year of Borrower; (vi) indebtedness under swaps, interest rate management
agreements, foreign currency or commodity hedge agreements entered into in the
ordinary course of business; and (vii) incur indebtedness consisting of
guaranties of indebtedness described in clauses (i)-(vi) hereof.

 

(c)           Section 14(b) of the Amended and Restated Loan Agreement is hereby
amended and restated in its entirety, as follows

 


(B)           INTEREST COVERAGE.

 

Borrower shall not permit the ratio of (x) EBITDA for the applicable period
minus unfinanced Capital Expenditures for the applicable period to (y) interest
expense (determined in accordance with generally accepted accounting principles)
for the applicable period of Borrower and its Subsidiaries to be less than 2.0
to 1.0 as of the last day of each fiscal quarter of Borrower, for (i) each
1 fiscal quarter period ending on or about December 31, 2005, (ii) the 2 fiscal
quarter period ending March 31, 2006, (iii) the 3 fiscal quarter period ending
on or about June 30, 2006 and (iv) each 4 fiscal quarter period ending on the
last day of each fiscal quarter of Borrower thereafter.

 


2.             REPRESENTATIONS AND WARRANTIES OF BORROWER.  BORROWER REPRESENTS
AND WARRANTS THAT, AS OF THE DATE HEREOF:


 


(A)           THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF THIS
AMENDMENT, ARE WITHIN THE ORGANIZATIONAL POWER OF BORROWER, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION, HAVE RECEIVED ALL NECESSARY GOVERNMENTAL
APPROVAL (IF ANY SHALL BE REQUIRED), OTHER THAN APPROVALS WHICH COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER, AND DO NOT
AND WILL NOT CONTRAVENE OR CONFLICT WITH ANY PROVISION OF LAW APPLICABLE TO
BORROWER, THE ARTICLES OF INCORPORATION, BY-LAWS OR ANY OTHER

 

2

--------------------------------------------------------------------------------


 


ORGANIZATIONAL DOCUMENT OF BORROWER, ANY ORDER, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENTAL AGENCY, OR ANY AGREEMENT, INSTRUMENT OR DOCUMENT BINDING UPON
BORROWER OR ANY PROPERTY OF BORROWER, IN EACH CASE, WHICH CONTRAVENTION OR
CONFLICT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
BORROWER;


 


(B)           EACH OF THE AMENDED AND RESTATED LOAN AGREEMENT, AS AMENDED BY
THIS AMENDMENT AND THE OTHER AGREEMENTS TO WHICH BORROWER IS A PARTY ARE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST BORROWER
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER LAWS RELATED TO ENFORCEMENT OF CREDITOR’S RIGHTS
GENERALLY AND GENERAL PRINCIPALS OF EQUITY RELATED TO ENFORCEMENT;


 


(C)           AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH HEREIN, NO EVENT
OF DEFAULT OR EVENT OR CONDITION WHICH UPON NOTICE, LAPSE OF TIME OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; AND


 


(D)           AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH HEREIN, THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN THE AMENDED AND
RESTATED LOAN AGREEMENT AND THE OTHER AGREEMENTS ARE TRUE AND ACCURATE AS OF THE
DATE HEREOF WITH THE SAME FORCE AND EFFECT AS IF SUCH HAD BEEN MADE ON AND AS OF
THE DATE HEREOF, EXCEPT FOR THOSE SPECIFIC TO A PAST DATE (WHICH SHALL BE TRUE
AND CORRECT AS OF SUCH PAST DATE).


 


3.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITION PRECEDENT:


 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT EXECUTED BY BORROWER,
AGENT AND LASALLE BANK NATIONAL ASSOCIATION;


 


(B)           AGENT SHALL HAVE RECEIVED THE CONSENT AND REAFFIRMATION EXECUTED
BY EACH OBLIGOR (OTHER THAN THE BORROWER); AND


 


(C)           ALL PROCEEDINGS TAKEN IN CONNECTION WITH THIS AMENDMENT AND ALL
DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS INCIDENT THERETO SHALL BE
SATISFACTORY TO AGENT AND ITS LEGAL COUNSEL SUCH ACCEPTANCE TO BE EVIDENCED BY
AGENT’S EXECUTION HEREOF.


 


4.             NO NOVATION.  THIS AMENDMENT IS NOT INTENDED TO NOR SHALL BE
CONSTRUED TO CREATE A NOVATION OR ACCORD AND SATISFACTION WITH RESPECT TO ANY OF
THE LIABILITIES.


 


5.             SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


6.             RATIFICATION.  EXCEPT AS EXPRESSLY WAIVED AND MODIFIED HEREBY,
THE AMENDED AND RESTATED LOAN AGREEMENT AND THE OTHER AGREEMENTS ARE EACH HEREBY
ARE RATIFIED AND CONFIRMED BY THE PARTIES HERETO AND REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THE RESPECTIVE TERMS THEREOF.  AGENT AND LENDERS
WILLINGNESS TO PROVIDE THE WAIVERS

 

3

--------------------------------------------------------------------------------


 


HEREIN AND AGREE TO THE AMENDMENTS HEREIN SHALL NOT BE DEEMED TO INDICATE OR
REQUIRE AGENT’S OR LENDERS’ WILLINGNESS TO AGREE TO ANY DEVIATION FROM THE TERMS
OF THE AMENDED AND RESTATED LOAN AGREEMENT (AS MODIFIED HEREBY) IN THE FUTURE.


 


7.             CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT AND IN ALL OTHER RESPECTS.

 

[Remainder of page intentionally left blank, signatures to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Agent and a Lender

 

 

 

 

 

By

 /s/ Andrew J. Heinz

 

 

Its

 First Vice President

 

 

 

 

 

 

APAC CUSTOMER SERVICES, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

 

 

 

By

 /s/ George H. Hepburn III

 

 

Its

 Senior Vice President and CFO

 

 

5

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned (“Guarantors”), hereby (i) acknowledge receipt of a copy of the
foregoing Amendment No. 2 to Amended and Restated Loan and Security Agreement
(the “Amendment”); (ii) consent to Borrower’s execution and delivery of the
Amendment; and (iii) reaffirm that each of the Other Agreements that it is a
party to continue to remain in full force and effect.  Although Guarantors have
been informed of the matters set forth herein and have acknowledged same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
to future amendments, waivers or consents, and nothing herein shall create such
a duty.

 

IN WITNESS WHEREOF, Guarantors have executed this Consent and Reaffirmation on
and as of the date of the Amendment.

 

 

APAC CUSTOMER SERVICES, L.L.C.
APAC CUSTOMER SERVICES OF ILLINOIS, INC.

APAC CUSTOMER SERVICES GENERAL
PARTNER, INC.

ITI HOLDINGS, LLC
APAC CUSTOMER SERVICES OF IOWA, L.L.C.
APAC CUSTOMER SERVICES OF TEXAS, L.P.
by its general partner, APAC Customer Services
General Partner, Inc.

 

 

 

 

 

Each By

 /s/ Robert J. Keller

 

 

Its

          President

 

 

--------------------------------------------------------------------------------